per curiam:
Francisco Cabello Domínguez fue admitido al ejercicio de la abogacía el 17 de enero de 1995 y al ejer-cicio de la notaría el 4 de agosto de 1997.
El 24 de abril de 2003 Cabello Domínguez se declaró culpable de los delitos siguientes: (1) violación al Art. 272 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4592 (po-sesión y traspaso de documentos falsificados); (2) violación al Art. 274 del Código Penal de Puerto Rico, 33 L.P.R.A. *784see. 4594 (falsificación de sellos); (3) violación al Art. 166(a) del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4272(a) (apropiación ilegal de fondos públicos), y (4) violación al Art. 166(b) del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4272(b) (apropiación ilegal agravada). Esto, a raíz de una alegación preacordada con el Ministerio Público y aceptada por el Tribunal de Primera Instancia.
El 26 de junio de 2003, Cabello Domínguez fue senten-ciado a una pena de seis años de cárcel por cada una de las violaciones referidas, a cumplirse concurrentemente. Tam-bién el foro de instancia dispuso la suspensión de la sen-tencia, de acuerdo con lo dispuesto en la Ley Núm. 259 de 3 de abril de 1946, según enmendada, 34 L.P.R.A. see. 1027, con lo cual quedó el convicto bajo la custodia legal del tribunal hasta la expiración del periodo máximo de su sen-tencia bajo las condiciones que le fueron impuestas.
Así las cosas, el 22 de agosto de 2003 el Procurador General de Puerto Rico compareció ante nos y presentó la querella correspondiente en contra de Cabello Domínguez. Expuso que la conducta criminal en que incurrió Cabello Domínguez implicaba depravación moral, por lo que soli-citó que decretáramos su separación indefinida del ejerci-cio profesional y que se eliminara su nombre del Registro de Abogados.
El 27 de octubre de 2003 le concedimos un término a Cabello Domínguez para que mostrara causa, si alguna tu-viese, por la cual no debíamos suspenderlo indefinida-mente del ejercicio de la abogacía.
El querellado compareció el 5 de noviembre de 2003. Expresó su hondo pesar por su conducta; nos informó del estado de depresión severa en que se encontraba y de la enfermedad terminal de su madre, y nos solicitó que pos-pusiéramos su desaforo por 120 días para poder concluir el proceso de terapia emocional que recibe al presente.
*785l — l h — f
La Sec. 9 de la Ley de 11 de marzo de 1909, Leyes de Puerto Rico, págs. 101 y 103 (4 L.P.R.A. see. 735), dispone lo siguiente:
El abogado que fuere culpable de engaño, conducta inmoral (malpractice), delito grave (felony) o delito menos grave (misdemeanor) en conexión con el ejercicio de su profesión o que fuere culpable de cualquier delito que implicare depravación moral, podrá ser suspendido o destituido de su profesión por la Corte Suprema de Puerto Rico. La persona que siendo abogado fuere convicta de un delito grave cometido en conexión con la práctica de su profesión o que implique depravación moral, cesará convicta que fuera, de ser abogado o de ser competente para la práctica de su profesión. A la presentación de una co-pia certificada de la sentencia dictada a la Corte Suprema, el nombre de la persona convicta será borrado, por orden de la Corte, del registro de abogados. Al ser revocada dicha senten-cia, o mediante el perdón del Presidente de los Estados Unidos o del Gobernador de Puerto Rico, la Corte Suprema estará facultada para dejar sin efecto o modificar la orden de suspen-sión (debarment). (Énfasis suplido.)
La conducta en que incurrió Cabello Domínguez y la sentencia que le ha sido impuesta no nos deja más remedio que proceder ahora a su suspensión indefinida del ejercicio profesional. Así lo hemos hecho de ordinario antes. In re Castrillón Ramírez, 149 D.P.R. 88 (1999); In re Ríos Ruiz, 129 D.P.R. 666 (1991); In re Rivera Cintrón, 114 D.P.R. 481 (1983).
Por todo lo cual, a la luz de lo expuesto, se decreta la separación indefinida de Francisco Cabello Domínguez del ejercicio de la profesión y se ordena que se borre su nombre del Registro de Abogados. Se le impone el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representándolos, de devolverles cualesquiera honorarios recibidos por trabajos no realizados y de informar oportu-namente de su suspensión a los distintos foros judiciales y administrativos del país. Además, deberá certificarnos en un término de treinta días del cumplimiento de estos *786deberes. Finalmente, el Alguacil de este Tribunal deberá incautarse de la obra y del sello notarial del abogado sus-pendido, los cuales deberá entregar a la Directora de la Oficina de Inspección de Notarías para la correspondiente investigación e informe.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Corrada Del Río no intervino.